Citation Nr: 0215614	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955 and from May 1959 to September 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.

In a November 2001 Board decision, the issue of entitlement 
to service connection for bronchitis was remanded for 
additional development.  This was accomplished to the extent 
possible and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Many years following service, the veteran was diagnosed 
with acute bronchitis.

3.  There is no evidence of current bronchitis, which is 
causally or etiologically related to the veteran's active 
service.


CONCLUSION OF LAW

Bronchitis was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection and provided a detailed 
explanation of why service connection was not granted.  In 
addition, the statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his service connection claim.  April 2001, 
December 2001, May 2002, and September 2002 letters to the 
veteran, from the RO, notified the veteran as to what kind of 
information they needed from him, and what he could do to 
help his claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was afforded several VA examinations, 
as well as a hearing before the RO. Further, in November 
2001, the Board remanded the veteran's claim for additional 
development.  In response, the RO obtained additional VA 
medical records and another VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for 
bronchitis.  A veteran is entitled to service connection for 
a disability resulting from a disease or injury incurred in 
or aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997). If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The evidence of record consists of the veteran's service 
medical records, VA medical records, and private medical 
records, as well as two VA examination reports.

Service medical records indicate that the veteran's clinical 
evaluations of his lungs and chest were normal.  March 1952, 
December 1952, December 1954, January 1958, May 1959, 
September 1961, and April 1965 Reports of Medical Examination 
all show normal clinical examinations, including normal chest 
x-rays in December 1954, January 1958, May 1959, and July 
1961.  March 1952, January 1958, and May 1959 Reports of 
Medical History show that the veteran reported mild sinusitis 
in January 1958, but denied experiencing ear, nose, or throat 
trouble, chronic or frequent colds, chronic cough, or chest 
pain and pressure.  A December 1952 Report of Medical History 
indicates that the veteran reported ear, nose, or throat 
trouble, which was attributed to a deviated left septum.  
Nonetheless, in April 1961, the veteran reported a tight 
chest, cough, and watery eyes.  A notation indicated that the 
veteran had a "cold."

Private medical records from Washington Adventist Hospital, 
dated February 1970, state that the veteran was treated for 
an old tear at the left costochondral junction.  The veteran 
reported that he broke his rib in 6 places.  He related that 
he had several injuries to his chest, beginning in a 
September 1967 fall.  He also reported that he smoked two to 
four cigarettes per day.  He also complained of respiratory 
problems when he smoked too much and occasional colds.  His 
lungs were clear to auscultation.  Examination of the lower 
rib cage showed point tenderness over the lower 3rd rib at 
the sternal junction.  According to the records, he underwent 
a resection of the costal cartilage of the 3rd rib of the 
left anterior chest. 

VA medical records dated March 1986 indicate that the veteran 
complained of intermittent radiating chest pain for six 
months with chronic morning cough.  Examination showed clear 
lungs and palpable chest tenderness.  Chest x-ray was normal, 
but degenerative disc disease of the thoracic spine was 
noted.  The diagnosis was costochondritis. 

An April 1987 VA medical record shows that the veteran 
complained of sharp right-sided chest pain, with some left-
sided pain, upon certain movements, deep respiration, or 
cough.  Examination was negative for tenderness to the right 
anterior/lateral ribs.  Examination of the lungs showed 
basilar rales bilaterally, without wheezes.  Heart rate and 
rhythm were regular, without gallops.  There was no abdominal 
tenderness.  A chest x-ray showed degenerative disc disease 
of the thoracic spine, but normal heart and lungs.  The 
assessment was degenerative disc disease of the thoracic 
spine with right radicular pain to the ribs and chronic 
obstructive pulmonary disease.  The veteran was instructed to 
quit smoking and lose weight.

In January 1988, the veteran was seen again by the VA for 
complaints of tightness of the chest, shortness of breath, 
weakness, and dizziness.  The veteran reported that he smoked 
two packs per day.  Examination showed that his lungs were 
clear.  A chest x-ray showed chronic obstructive pulmonary 
disease and bronchitis.  The assessment was anxiety and 
hyperventilation.  Discontinuing cigarette smoking was 
recommended.

An August 1989 VA medical record states that the veteran 
complained of anterior chest pain, shortness of breath, 
diaphoresis, weakness, dizziness, and some nausea.    He 
denied radiation of the pain, but reported "lots of stress 
in his life."  A history of a rib removal in 1969, 
pneumothoraces due to diving, and emphysema for a year and a 
half were noted.  The veteran also related that bronchitis 
led to his emphysema, so he stopped smoking.  He denied 
paroxysmal nocturnal dyspnea.  The diagnosis was chest pain, 
rule out myocardial infarction.

A March 1994 VA medical record shows that the veteran 
reported a history of emphysema, but did not report any 
respiratory complaints.  His lungs were clear to auscultation 
and there was good air exchange.  There was no clinical 
evidence of emphysema.  

An April 1994 record shows that the veteran complained of 
chest pain and soreness and shortness of breath unrelated to 
his chest pain.  He reported that he was under stress, and 
that he had a cough, fever, sweats, and shortness of breath 
for the past few days.  Examination showed a nontender chest 
wall and clear lungs.  The veteran was noted as appearing 
anxious.  The assessment was suspected bronchitis.

A September 1994 record indicates that the veteran complained 
of chest discomfort for two weeks and shortness of breath 
with high humidity.  He also reported that he felt like he 
had "lung congestion," but denied having a cough.  
Examination showed that the veteran's lungs were clear to 
auscultation and that a cardiovascular evaluation and chest 
x-ray were negative.  There was no evidence of chest wall 
tenderness.  The impression was atypical chest pain, which 
did not appear to be cardiac, and episodic dyspnea.
 
A March 1995 VA medical record shows diagnoses of small 
airway chronic obstructive pulmonary disease and congestion.  

September 1995 records show complaints of chest and back 
pain, including complaints of pleuritic chest pain, which the 
veteran reported started during his service.  Examination 
showed clear lungs, without wheezes, and a nontender chest 
wall.  The assessments were complaints of pleuritic pain, 
either related to an upper respiratory function or to 
musculoskeletal pain, and small airway disease.  

Pleuritic chest pain was diagnosed again in December 1995.  
Records indicate that the veteran related having a long 
history of pleuritic chest pain due to his work as a diver.

A June 1996 VA treatment record indicates that the veteran 
complained of shortness of breath and a productive cough.  
Examination of the lungs showed diffuse expiratory wheezing, 
dullness to percussion in the left lung base, and crackles of 
the left lung base.  The veteran's heart had a regular rate 
and rhythm.  There was no evidence of edema.  A chest x-ray 
revealed a left lower lobe infiltrate.

A June 1996 VA discharge summary shows diagnoses of asthmatic 
bronchitis with nocturnal symptoms and acute bronchitis, as 
well as diagnoses of atypical chest pain, rib resection 
secondary to trauma, and mild chronic obstructive pulmonary 
disease.  According to the report, the veteran complained of 
a persistent cough and shortness of breath.  Examination of 
the lungs showed basilar crackles without wheezing.  Chest x-
ray was negative for congestive heart failure or pulmonary 
infiltrates.  

July 1996 VA treatment notes show a diagnosis of asthmatic 
bronchitis based on complaints of chest tightness, cough, 
dizziness, orthopnea, and occasional shortness of breath.  
The veteran reported a history of asthma, emphysema, and 
bronchitis.

The veteran was first afforded a VA examination in connection 
with his claim in August 1996.  According to the report, the 
veteran reported that his bronchitis began while he was 
serving in Korea, that he had a cough and wheezing throughout 
the years, and that he was diagnosed with recurrent 
bronchitis.  He also reported that he smoked three packs of 
cigarettes per day since the age of 17, but quit in 1988.  He 
also reported that he began using inhalers in 1994, and 
complained of nighttime wheezing, shortness of breath on mild 
exertion, and that he could only walk one block without 
having shortness of breath.  The veteran's heart and lungs 
were clear to auscultation and percussion.  Some diminution 
of breath sounds in both bases of the lungs was noted, and 
there was some lung hyperresonance, but there was no evidence 
of any wheezing.  X-rays of the sinuses showed mild pan-
sinusitis.  Pulmonary function tests showed mild obstructive 
dysfunction.  The diagnoses were chronic bronchitis and cor 
pulmonale by history.

A VA discharge summary dated February 1997 shows diagnoses of 
atypical chest pain and mild chronic obstructive pulmonary 
disease with reversible airway disease.   He complained of 
chest pressure and shortness of breath, particularly after 
being in a smoky room.  He denied that physical exertion 
could have caused his chest pain and related that his 
inhalers helped with his shortness of breath.  The veteran 
also related a history of asthmatic bronchitis and wheezing, 
which had improved, and complained of radiation of the chest 
pain.  Examination showed occasional crackles in the left 
lower lobe of the lungs, slightly relieved with a cough.  The 
veteran was admitted for observation and myocardial 
infarction was ruled out as the veteran was without chest 
pain or breathing difficulties.

Another discharge summary, dated March 1997 indicates that 
the veteran was diagnosed with "[a]typical chest pain, rule 
out myocardial infarction, most likely etiology is secondary 
to [a] panic attack" and a history of chronic obstructive 
pulmonary disease.  He complained of an episode of shortness 
of breath, mild chest pressure, and light-headedness 
beginning with dental treatment for an infected tooth.  At 
admission for observation, the veteran had mild chest 
discomfort and some symptoms of chronic obstructive pulmonary 
disease or asthma.  Examination indicated that the veteran 
had some mild coarse breath sounds bilaterally.  The veteran 
was made at ease, and the tooth was extracted.  The veteran's 
discomfort was considered to be due to a panic attack when 
the veteran experienced pain and agitation from attempted 
dental treatment.

An August 1998 radiology report from Methodist Health System 
shows that an x-ray of the chest and left ribs indicates that 
the veteran's heart and pulmonary vascularity were normal.  

The veteran was most recently afforded a VA examination in 
January 2002.   The report states that the veteran reported a 
history of chronic bronchitis.  He reported that he used to 
have constant shortness of breath, with cough and sputum 
production, but that it had been better for the past two 
years.  He also reported that cold air, his seasonal 
allergies, and environmental smoke made his breathing worse.  
He related that he slept on his stomach and woke up with 
shortness of breath if his face was buried in the pillow.  He 
denied a daily cough, but stated that he produced sputum 
daily.  He also related that his sleep was better since being 
put on medication for his panic attacks.  He also stated that 
he had been exercising in an effort to lose weight and that 
he had taken steroids for his bronchitis.  A history of 
hypertension and panic attacks was noted.  The veteran also 
reported that he smoked four packs of cigarettes per day for 
39 years, giving him a 160-pack year history of smoking.  
Examination showed an occasional chest wheeze and a sternal 
defect with scar secondary to rib removal, without evidence 
of lung consolidation.  He had a regular heart rate and 
rhythm, without murmurs, rubs, or gallops.  The assessment 
was dyspnea most likely related to his "physical habitus."  
The examiner noted that the veteran's pulmonary function was 
normal, that the veteran did have mild pulmonary obstruction 
in the past, and that the veteran had been a non-smoker for 
13 years.  The examiner also noted that the veteran's history 
of sputum production was not significant enough to warrant a 
diagnosis of chronic bronchitis, particularly given the 
absence of pneumonia.  The examiner opined that it was 
"doubtful that [the veteran had] a pulmonary source for his 
dyspnea . . . given [the] normal lung functions . . . ."

An addendum to the VA examination report indicates that a 
review of the service medical records was negative for any 
medical treatment for bronchitis and that there was one 
treatment note indicating that the veteran complained of cold 
symptoms with a tight chest and cough.  The examiner noted 
that this would be expected with an upper respiratory 
infection and that the symptoms were not unusual.  The 
examiner also stated that a review of the veteran's treatment 
records showed normal pulmonary function tests in December 
1994, mild obstructive dysfunction in June 1996 upon an 
episode of acute bronchitis, and normal pulmonary function 
tests in January 2002.  The examiner further opined that 
based on the veteran's symptoms as reported at the January 
2002 examination, "there is absolutely no evidence that the 
[veteran] has chronic bronchitis."  The examiner stated that 
the veteran "may suffer from episodes of acute bronchitis[,] 
but that is not unusual . . . ."

A February 2002 VA treatment note indicates that the veteran 
denied chest pain, chest pressure, shortness of breath, and 
cough.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
bronchitis.  See 38 U.S.C.A. §§ 1110, 1131 (an award of 
service connection requires that the veteran incur a disease 
or disability during service).  The Board acknowledges that 
the veteran's service medical records indicate that he was 
treated for upper respiratory symptoms, including chest 
tightness and coughing, during service.  Nonetheless, the 
most recent VA examination clearly indicates that the 
veteran's acute episodic bronchitis is unrelated to his in-
service cold symptoms.  In this regard, the Board points out 
that the examiner found that the veteran's in-service 
symptomatology was consistent with an upper respiratory 
infection, and that there was no evidence of bronchitis in 
service.  Likewise, the examiner noted that the veteran's 
current shortness of breath was likely related to his 
physical condition, and that the veteran did not currently 
have bronchitis. Similarly, the Board notes that the veteran 
recently denied any current complaints of shortness of 
breath, chest pressure, or cough, and "[i]n the absence of 
proof of present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  

The Board acknowledges the veteran's statements that his 
current chest complaints are related to his service, but 
observes that his statements are insufficient to establish a 
causal link between his current lung disorder, if any, and 
his service.  As the veteran is a layperson, without medical 
training or expertise, his contentions, without more, do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  It 
is also noteworthy that the veteran did not note any lung or 
chest problems at any of his in-service examinations, at 
which time his lungs and chest were found to be normal, and 
that there is no evidence that the veteran sought treatment 
for his lungs and chest until 1986, nearly 25 years after his 
in-service treatment for upper respiratory symptoms and his 
discharge.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  Furthermore, the Board observes that the 
diagnoses of chronic bronchitis appear to have been based on 
the history as reported by the veteran and not on a review of 
medical records. See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  As such, there is simply no probative medical 
evidence of record to support the veteran's contentions. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for bronchitis.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

Service connection for bronchitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

